ASSET PURCHASE AGREEMENT


AMONG


CRIVELLO GROUP, LLC,


RENEWAL FUELS, INC.


AND


BIODIESEL SOLUTIONS, INC.



Dated as of March 9, 2007
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS



     
Page
Section
       
 
ARTICLE I SALE AND PURCHASE OF ASSETS
 
1
1.1
Sale of Assets.
 
1
1.2
Excluded Assets.
 
2
1.3
Assumed Liabilities; Excluded Liabilities; Employees.
 
2
1.4
Purchase Price; Adjustment; Payment.
 
3
1.5
Purchase Price Allocation.
 
4
1.6
Records and Contracts.
 
4
1.7
Further Assurances.
 
4
1.8
Sales and Transfer Taxes.
 
4
     
 
ARTICLE II CLOSING AND TERMINATION
 
5
2.1
Closing Date.
 
5
2.2
Termination of Agreement.
 
5
2.3
Procedure Upon Termination
 
5
2.4
Effect of Termination.
 
5
     
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
6
3.1
Organization and Good Standing.
 
6
3.2
Authorization of Agreement.
 
6
3.3
Records.
 
6
3.4
Conflicts; Consents of Third Parties.
 
6
3.5
Ownership and Transfer of Assets.
 
7
3.6
Financial Statements.
 
7
3.7
No Undisclosed Liabilities.
 
7
3.8
Absence of Certain Developments
 
8
3.9
Taxes.
 
9
3.10
Real Property.
 
11
3.11
Tangible Personal Property.
 
11
3.12
Intangible Property.
 
12
3.13
Material Contracts.
 
12
3.14
Employee Benefits.
 
13
3.15
Labor.
 
15
3.16
Litigation.
 
16
3.17
Compliance with Laws; Permits.
 
16
3.18
Environmental Matters.
 
16
3.19
Insurance.
 
17
3.20
Inventories; Receivables; Payables.
 
17
3.21
Customers and Suppliers.
 
18
3.22
Financial Advisors. .
 
18
3.23
Patriot Act
 
18
3.24
No Misrepresentations.
 
18

 
i

--------------------------------------------------------------------------------


 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
19
4.1
Organization and Good Standing.
 
19
4.2
Authorization of Agreement.
 
19
4.3
Conflicts; Consents of Third Parties.
 
19
4.4
Litigation.
 
20
4.5
Financial Advisors
 
20
4.6
Patriot Act.
 
20
 
   
 
ARTICLE V COVENANTS
 
20
5.1
Access to Information.
 
20
5.2
Conduct of the Business Pending the Closing.
 
21
5.3
Consents.
 
23
5.4
Other Actions.
 
23
5.5
No Solicitation.
 
23
5.6
Preservation of Records.
 
23
5.7
Publicity.
 
24
5.8
Use of Name.
 
24
5.9
Management Agreement.
 
24
5.10
Financial Statements.
 
24
5.11
Non-Competition Agreements
 
24
5.12
Insurnace Coverage.
 
25
5.13
Web Site Crossover.
 
25
     
 
ARTICLE VI CONDITIONS TO CLOSING
 
26
6.1
Conditions Precedent to Obligations of Parent.
 
26
6.2
Conditions Precedent to Obligations of the Seller.
 
26
       
ARTICLE VII DOCUMENTS TO BE DELIVERED
 
27
7.1
Documents to be Delivered by the Seller.
 
27
7.2
Documents to be Delivered by the Parent.
 
27
 
   
 
ARTICLE VIII INDEMNIFICATION
 
28
8.1
Non-Tax Indemnification.
 
28
8.2
Limitations on Indemnification .
 
29
8.3
Indemnification Procedures.
 
30
8.4
Exclusive Remedy
 
31
     
 
ARTICLE IX MISCELLANEOUS
 
31
9.1
Payment of Sales, Use or Similar Taxes.
 
31
9.2
Survival of Representations and Warranties.
 
31
9.3
Expenses.
 
31
9.4
Specific Performance.
 
32
9.5
Further Assurances.
 
32
9.6
Submission to Jurisdiction; Consent to Service of Process.
 
32
9.7
Table of Contents and Headings.
 
33

 
ii

--------------------------------------------------------------------------------


 
9.8
Notices.
 
33
9.9
Severability.
 
34
9.10
Binding Effect; Assignment.
 
34



iii

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT, dated as of March 30, 2007 (the “Agreement”), between
Crivello Group, LLC, a limited liability company existing under the laws of
Florida (the “Parent”), Renewal Fuels, Inc., a corporation existing under the
laws of Delaware (“Acquisition Sub”) and Biodiesel Solutions, Inc., a
corporation existing under the laws of Nevada (the “Seller”).
 
WITNESSETH:
 
WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Acquisition Sub, and Acquisition Sub desires to purchase
from Seller, all of the properties, rights and assets constituting the business
of Seller’s FuelMeister division as set forth on Schedule 1.1 attached hereto
(the “Business”). The Business is limited to the development and marketing of
personal biodiesel processors which produce less than 200 gallons per day.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF ASSETS.


1.1 Sale of Assets. Seller agrees to sell, assign, transfer and deliver to
Acquisition Sub, and Acquisition Sub agrees to purchase from Seller, all of
Seller’s right, title and interest in and to all of the properties, assets and
business of the Business, of every kind and description, tangible and
intangible, real, personal or mixed, and wherever located, but excluding the
Excluded Assets, including, without limitation, the following:


(a) Equipment. All fixed assets, equipment, furniture, fixtures, leasehold
improvements used in connection with the Business and located within the
Seller’s office located at 1395 Greg St., Sparks, NV 89431, as specified in
Exhibit 1.1, and parts, accessories, inventory, office materials, software,
supplies and other tangible personal property of every kind and description
owned by Seller and used or held for use in connection with the Business, all as
set forth on Schedule 1.1attached hereto (“Equipment”);


(b) Contracts. All of the rights of Seller under, and interest of Seller in and
to, all contracts relating to the Business (other than those included in
Excluded Assets), a true, correct and complete list of which contracts is
attached hereto as Schedule 1.1 (“Contracts”);


(c) Intellectual Property. All of Seller’s Intellectual Property relating to the
Business, as set forth on Schedule 1.1 attached hereto;
 

--------------------------------------------------------------------------------




(d) Goodwill. All of the goodwill of Seller in, and the going concern value of,
the Business, and all of the business and customer lists and accounts,
proprietary information, marketing materials and trade secrets specific to the
Business; and


(e) Records. All of Seller’s customer logs, location files and records,
engineering records, accounting records, knowledge base for customer service and
support, and other business files and records, in each case specifically
relating to the Business.


The assets, properties and business of Seller being sold to and purchased by
Acquisition Sub under this Section 1.1, all specifically related to the
Business, are referred to herein collectively as the “Assets.”


1.2 Excluded Assets. There shall be excluded from the Assets and retained by
Seller all assets identified on Schedule 1.2(a) attached hereto, as well as the
following assets (the assets set forth on Schedule 1.2(a) together with the
assets falling into any of the following enumerated categories being referred to
as the “Excluded Assets”):


(a) Accounts Receivable; Other Assets. All accounts receivable generated by the
Business prior to the date of this Agreement as defined by US Generally Accepted
Accounting Practices (“GAAP”);


(b) Corporate Records. All of Seller’s corporate and other organizational
records;


(c) Cash. Cash on hand, exclusive of cash reserves associated with undelivered
service;


(d) Non-Business Assets. All assets of Seller not used or held for use
exclusively for the Business;


(e) Real Property. All of Seller’s right title and interest under, and in and
to, all real estate leases; and


(f) Permits. All of Seller's governmental permits and approvals from state,
federal or local authorities.


1.3 Assumed Liabilities; Excluded Liabilities; Employees.


(a) Assumed Liabilities. Acquisition Sub shall accept and assume, and together
with Parent shall become and be fully liable and responsible for, and other than
as expressly set forth herein Seller shall have no further liability or
responsibility for or with respect to, (i) liabilities and obligations arising
out of events occurring on and after the date hereof related to Parent’s
ownership of the Assets and Parent’s operation of the Business after the
consummation of the transactions contemplated herein; (ii) all obligations and
liabilities of Seller which are to be performed after the date hereof arising
under the Contracts; and (iii) the liabilities identified on Schedule 1.3(a)
attached hereto (collectively, the “Assumed Liabilities”). The assumption of the
Assumed Liabilities by Acquisition Sub hereunder shall not enlarge any rights of
third parties under contracts or arrangements with Parent or Seller or any of
their respective affiliates or subsidiaries.
 
2

--------------------------------------------------------------------------------




(b) Excluded Liabilities. It is expressly understood that, except for the
Assumed Liabilities, Acquisition Sub shall not assume, pay or be liable for any
liability or obligation of Seller of any kind or nature at any time existing or
asserted, whether, known, unknown, fixed, contingent or otherwise, not
specifically assumed herein by Parent or Acquisition Sub, including, without
limitation any liability or obligation relating to, resulting from or arising
out of (i) the Excluded Assets, (ii) the employees of the Business or (iii) any
fact existing or event occurring prior to, or relating to the operation of the
Business prior to, the date hereof.


(c) Employees, Wages and Benefits.


(i) Neither Parent nor Acquisition Sub shall assume or have any obligations or
liabilities with respect to any employees of the Seller or such terminations,
including, without limitation, any severance obligation, except as specifically
consented to by the Parent and Acquisition Sub.


(ii) Parent and Acquisition Sub specifically reserve the right, on or after the
date hereof, to employ or reject any of Seller’s employees or other applicants
in its sole and absolute discretion. Nothing in this Agreement shall be
construed as a commitment or obligation of Parent to accept for employment, or
otherwise continue the employment of, any of Seller’s employees, and no employee
shall be a third-party beneficiary of this Agreement.


(iii) Seller shall pay all wages, salaries, commissions, and the cost of all
fringe benefits provided to its employees which shall have become due for work
performed as of and through the date hereof, and Seller shall collect and pay
all Taxes in respect of such wages, salaries, commissions and benefits.


(iv) Seller acknowledges and agrees that neither Parent nor Acquisition Sub
shall acquire any rights or interests of Seller in, or assume or have any
obligations or liabilities of Seller under, any benefit plans maintained by
Seller, or for the benefit of any employees of Seller, including, without
limitation, obligations for severance or vacation accrued but not taken.


1.4 Purchase Price; Adjustment; Payment.


(a) Purchase Price. In consideration of the sale by Seller to Acquisition Sub of
the Assets, and subject to the assumption by Acquisition Sub of the Assumed
Liabilities and satisfaction of the conditions contained herein, Parent shall
pay to Seller an amount equal to Five Hundred Thousand dollars ($500,000) (the
“Purchase Price”), which amount shall be adjusted in accordance herewith. In the
event the inventory, work in process and materials due on open purchase orders
on the Closing Date, at cost (the “Closing Inventory”), shall be more than
$40,000, then such excess amount shall be added to the Purchase Price. In the
event the Closing Inventory shall be less than $40,000, then such deficiency
shall be deducted from the Purchase Price. The amount of Closing Inventory shall
be mutually agreed upon between the Purchaser and the Seller.
 
3

--------------------------------------------------------------------------------


 
(b) Payment of Purchase Price. The Parent shall, upon execution of this
Agreement, advance to the Seller One Hundred Thousand dollars ($100,000) of the
Purchase Price (the “Advance”) via wire transfer of immediately available funds
into an account designated by the Seller and at the Closing the Parent shall
deliver to the Seller the remaining Four Hundred Thousand dollars ($400,000) of
the Purchase Price, subject to adjustment in accordance with Section 1,4(a), via
wire transfer of immediately available funds into an account designated by the
Seller. In the event that this Agreement is terminated prior to the Closing in
accordance with Section 2.2 hereof, the Advance shall be immediately due and
payable by the Seller to the Parent.
 
1.5 Purchase Price Allocation. Parent, Acquisition Sub and Seller hereby agree
on the allocation of the Purchase Price as set forth on Schedule 1.5 attached
hereto. Such allocation shall be binding upon Parent, Acquisition Sub and Seller
for all purposes (including financial accounting purposes, financial and
regulatory reporting purposes and tax purposes). Parent, Acquisition Sub and
Seller each further agrees to file its Federal income tax returns and its other
tax returns reflecting such allocation, Form 8594 and any other reports required
by Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”).


1.6 Records and Contracts. Seller shall deliver to Parent and Acquisition Sub
all of the Contracts, but shall be entitled to retain copies thereof, with such
assignments thereof and consents to assignments as are necessary to assure
Parent and Acquisition Sub of the full benefit of the same. Seller shall also
deliver to Parent and Acquisition Sub all of Seller’s files and records
constituting Assets, but shall be entitled to retain copies thereof.


1.7 Further Assurances. Seller shall, from time to time after the consummation
of the transactions contemplated herein, at the request of Parent or Acquisition
Sub and without further consideration, execute and deliver further instruments
of transfer and assignment and take such other action as Parent or Acquisition
Sub may reasonably require to more effectively transfer and assign to, and vest
in, Parent or Acquisition Sub the Assets free and clear of all Liens.


1.8 Sales and Transfer Taxes. All sales, transfer, use, recordation,
documentary, stamp, excise taxes, personal property taxes, fees and duties
(including any real estate transfer taxes) under applicable law incurred in
connection with this Agreement or the transactions contemplated hereby will be
borne and paid by Parent.
 
4

--------------------------------------------------------------------------------




ARTICLE II
CLOSING AND TERMINATION
 
2.1 Closing Date.
 
Subject to the satisfaction of the conditions set forth in Sections 6.1 and 6.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the Assets provided for in Section 1.1
hereof (the “Closing”) shall take place at the offices of Sichenzia Ross
Friedman Ference located at 1605 Avenue of the Americas, 21st Floor, New York,
NY 10018 (or at such other place as the parties may designate in writing) on
March 20, 2007, or on such other date as the Seller and the Parent may
designate. The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date”.
 
2.2 Termination of Agreement.
 
This Agreement may be terminated prior to the Closing as follows:
 
(a) at the election of the Seller or the Parent on or after March 31, 2007, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;
 
(b) by mutual written consent of the Seller and the Parent; or
 
(c) by the Seller or the Parent if there shall be in effect a final
nonappealable order of a court, government or governmental agency or body of
competent jurisdiction (“Governmental Body”) of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
2.3 Procedure Upon Termination.
 
In the event of termination and abandonment by the Parent or the Seller, or
both, pursuant to Section 2.2 hereof, written notice thereof shall forthwith be
given to the other party or parties, and this Agreement shall terminate, and the
purchase of the Assets hereunder shall be abandoned, without further action by
the Parent or the Seller. If this Agreement is terminated as provided herein
each party shall redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.
 
2.4 Effect of Termination.
 
In the event that this Agreement is validly terminated as provided herein, then
each of the parties shall be relieved of their duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to the Parent the Seller; provided, however, that the
obligations of the parties set forth in Section 9.4 hereof shall survive any
such termination and shall be enforceable hereunder; provided, further, however,
that nothing in this Section 2.4 shall relieve the Parent or the Seller of any
liability for a breach of this Agreement.
 
5

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby represents and warrants to the Parent and Acquisition Sub
that:
 
3.1 Organization and Good Standing.
 
The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation as set forth
above and has all requisite corporate power and authority to carry on the
Business as now conducted. The Seller is duly qualified or authorized to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of the Business requires such qualification or
authorization, except where failure to be so qualified would not have a material
adverse effect on the business, assets or financial condition of the Seller
taken as a whole (“Material Adverse Effect”).


3.2 Authorization of Agreement.
 
The Seller has all requisite power, authority and legal capacity to execute and
deliver this Agreement, and each other agreement, document, or instrument or
certificate contemplated by this Agreement or to be executed by the Seller in
connection with the consummation of the transactions contemplated by this
Agreement (together with this Agreement, the “Seller Documents”), and to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each of the Seller Documents will be at or prior to the Closing, duly
and validly executed and delivered by the Seller and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each of the Seller Documents when so executed
and delivered will constitute, legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
3.3 Records.
 
The books of account and other financial Records of Seller as they relate to the
Business, all of which have been made available to Purchaser, are complete and
correct in all material respects and represent actual, bona fide transactions.
 
3.4 Conflicts; Consents of Third Parties.
 
(a) Except as set forth in Schedule 3.4(a), none of the execution and delivery
by the Seller of this Agreement and the Seller Documents, the consummation of
the transactions contemplated hereby or thereby, or compliance by the Seller
with any of the provisions hereof or thereof will (i) conflict with, or result
in the breach of, any provision of the articles of incorporation or by-laws of
the Seller; (ii) conflict with, violate, result in the breach or termination of,
or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation relating to the Business to which
the Seller is a party or by which the Business or its assets are bound; (iii)
violate any statute, rule, regulation, order or decree of any governmental body
or authority by which the Seller is bound; or (iv) result in the creation of any
Lien upon the properties or assets of the Seller except, in case of clauses
(ii), (iii) and (iv), for such violations, breaches or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or Governmental Body
is required on the part of the Seller, in connection with the execution and
delivery of this Agreement or the Seller Documents, or the compliance by the
Seller as the case may be, with any of the provisions hereof or thereof.
 
3.5 Ownership and Transfer of Assets.
 
The Seller is the record and beneficial owner of the Assets free and clear of
any and all Liens. The Seller has the corporate power and authority to sell,
transfer, assign and deliver such Assets as provided in this Agreement, and such
delivery will convey to the Parent good and marketable title to such Assets,
free and clear of any and all Liens.
 
3.6 Financial Statements.
 
The Seller has attached as Schedule 3.6 copies of the unaudited balance sheets
of the Business as at December 31, 2006 and 2005 and the related statements of
income and of cash flows of the Business for the years then ended (the
“Financial Statements”). Each of the Financial Statements is complete and
correct in all material respects and in conformity with the practices
consistently applied by the Seller without modification of the accounting
principles used in the preparation thereof and or will present fairly the
financial position, results of operations and cash flows of the Business as at
the dates and for the periods indicated, except for the absence of footnote
disclosures and the potential for normal audit adjustments and except as
otherwise set forth on Schedule 3.6.
 
For the purposes hereof, the unaudited balance sheet of the Seller as at
December 31, 2006 is referred to as the “Balance Sheet” and December 31, 2006 is
referred to as the “Balance Sheet Date”.
 
3.7 No Undisclosed Liabilities.
 
The Business has no indebtedness, obligations or liabilities of any kind
(whether accrued, absolute, contingent or otherwise, and whether due or to
become due) that would have been required to be reflected in, reserved against
or otherwise described on the Balance Sheet or in the notes thereto which was
not fully reflected in, reserved against or otherwise described in the Balance
Sheet or the notes thereto or was not incurred in the ordinary course of
business consistent with past practice since the Balance Sheet Date.
 
7

--------------------------------------------------------------------------------


 
3.8 Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 3.8, since the Balance Sheet Date:
 
(i) there has not been any Material Adverse Change in the Business nor has there
occurred any event which is reasonably likely to result in a Material Adverse
Change in the Business;
 
(ii) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Business having a
replacement cost of more than $5,000 for any single loss or $10,000 for all such
losses;
 
(iii) the Seller has not awarded or paid any bonuses to employees of the Seller
related to the Business with respect to the fiscal year ended 2006, except to
the extent accrued on the Balance Sheet or entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement) or
agreed to increase the compensation payable or to become payable by it to any of
the employees, agents or representatives related to the Business or agreed to
increase the coverage or benefits available under any severance pay, termination
pay, vacation pay, company awards, salary continuation for disability, sick
leave, deferred compensation, bonus or other incentive compensation, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with such directors, officers, employees, agents or representatives (other than
normal increases in the ordinary course of business consistent with past
practice and that in the aggregate have not resulted in a material increase in
the benefits or compensation expense of the Business);
 
(iv) there has not been any change by the Seller in accounting or tax reporting
principles, methods or policies related to the Business;
 
(v) the Seller, with regard to the Business, has not entered into any
transaction or Contract or conducted its business other than in the ordinary
course consistent with past practice;
 
(vi) the Seller, with regard to the Business, has not failed to promptly pay and
discharge current liabilities except where disputed in good faith by appropriate
proceedings;
 
(vii) the Seller, with regard to the Business, has not mortgaged, pledged or
subjected to any Lien any of its assets, or acquired any assets or sold,
assigned, transferred, conveyed, leased or otherwise disposed of any assets of
the Seller, except for assets acquired or sold, assigned, transferred, conveyed,
leased or otherwise disposed of in the ordinary course of business consistent
with past practice;
 
(viii) the Seller, with regard to the Business, has not discharged or satisfied
any Lien, or paid any obligation or liability (fixed or contingent), except in
the ordinary course of business consistent with past practice and which, in the
aggregate, would not be material to the Seller;
 
8

--------------------------------------------------------------------------------


 
(ix) the Seller, with regard to the Business, has not canceled or compromised
any debt or claim or amended, canceled, terminated, relinquished, waived or
released any Contract or right except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Seller;
 
(x) the Seller, with regard to the Business, has not made or committed to make
any capital expenditures or capital additions or betterments in excess of
$10,000 individually or $20,000 in the aggregate;
 
(xi) the Seller, with regard to the Business, has not instituted or settled any
material legal proceeding; and
 
(xii) the Seller has not agreed to do anything set forth in this Section 3.8.
 
3.9 Taxes.
 
(a) Except as set forth on Schedule 3.9 or as would otherwise not be material to
Parent’s acquisition of the Business, (A) all Tax returns required to be filed
by or on behalf of the Seller have been properly prepared and duly and timely
filed with the appropriate taxing authorities in all jurisdictions in which such
Tax returns are required to be filed (after giving effect to any valid
extensions of time in which to make such filings), and all such Tax returns were
true, complete and correct in all material respects; (B) all Taxes payable by or
on behalf of the Seller or in respect of its income, assets or operations have
been fully and timely paid, and adequate reserves or accruals for Taxes have
been provided in the Closing Date Balance Sheet with respect to any period for
which Tax Returns have not yet been filed or for which Taxes are not yet due and
owing; and (C) the Seller has not executed or filed with the IRS or any other
taxing authority any agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including, but not limited to, any applicable statute of
limitation), and no power of attorney with respect to any Tax matter is
currently in force. “Tax or Taxes” means all federal, state, local or other
taxes or similar governmental charges, fees, levies or assessments.
 
(b) The Seller has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes and has
duly and timely withheld from employee salaries, wages and other compensation
and has paid over to the appropriate taxing authorities all amounts required to
be so withheld and paid over for all periods under all Laws.
 
(c) Parent has received complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Seller relating to the taxable
periods since 2002 and (B) any audit report issued within the last three years
relating to any material Taxes due from or with respect to the its income,
assets or operations. All income and franchise Tax returns filed by or on behalf
of the Seller for the taxable years ended on the respective dates set forth on
Schedule 3.9 have been examined by the relevant taxing authority or the statute
of limitations with respect to such Tax Returns has expired.
 
9

--------------------------------------------------------------------------------


 
(d) Schedule 3.9 lists all material types of Taxes paid and material types of
Tax returns filed by or on behalf of the Seller. Except as set forth on Schedule
3.9, no claim has been made by a taxing authority in a jurisdiction where the
Seller does not file Tax Returns such that it is or may be subject to taxation
by that jurisdiction.
 
(e) Except as set forth on Schedule 3.9, all deficiencies asserted or
assessments made as a result of any examinations by the IRS or any other taxing
authority of the Tax Returns of or covering or including the Seller have been
fully paid, and there are no other audits or investigations by any taxing
authority in progress, nor has the Seller received any written notice from any
taxing authority that it intends to conduct such an audit or investigation. No
issue has been raised in writing by a federal, state, local or foreign taxing
authority in any current or prior examination which, by application of the same
or similar principles, could reasonably be expected to result in a proposed
deficiency for any subsequent taxable period.
 
(f) Except as set forth on 3.9, the Seller has (A) filed a consent pursuant to
Section 341(f) of the Code or agreed to have Section 341(f)(2) of the Code apply
to any disposition of a subsection (f) asset (as such term is defined in Section
341(f)(4) of the Code) owned by the Seller, (B) agreed to or is required to make
any adjustments pursuant to Section 481(a) of the Code or any similar provision
of state, local or foreign law by reason of a change in accounting method
initiated by the Seller or has any knowledge that the Internal Revenue Service
(“IRS”) has proposed any such adjustment or change in accounting method, or has
any application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Seller, (C) executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law with respect to the Seller, or (D) requested any
extension of time within which to file any Tax Return, which Tax Return has
since not been filed.
 
(g) No property owned by the Seller related to the Business is (i) property
required to be treated as being owned by another Person pursuant to the
provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as amended
and in effect immediately prior to the enactment of the Tax Reform Act of 1986,
(ii) constitutes “tax-exempt use property” within the meaning of Section
168(h)(1) of the Code or (iii) is “tax-exempt bond financed property” within the
meaning of Section 168(g) of the Code.
 
(h) The Seller is not a foreign person within the meaning of Section 1445 of the
Code.
 
(i) The Seller is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.
 
10

--------------------------------------------------------------------------------


 
(j) There is no contract, agreement, plan or arrangement covering any person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by the Parent, the Affiliates or their respective
affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.
 
(k) The Seller is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.
 
(l) There are no liens as a result of any unpaid Taxes upon any of the Assets.
 
(m) Except as set forth on Schedule 3.9, the Seller has no elections in effect
for federal income tax purposes under Sections 108, 168, 338, 441, 463, 472,
1017, 1033 or 4977 of the code.
 
3.10 Real Property.
 
Seller is not transferring to the Parent or the Acquisition Sub herein (i) any
real property and interests in real property owned in fee by the Seller related
to the Business (individually, an “Owned Property” and collectively, the “Owned
Properties”), or (ii) any real property and interests in real property leased by
the Seller related to the Business (individually, a “Real Property Lease” and
the real properties specified in such leases, together with the Owned
Properties, being referred to herein individually as a “Seller Property” and
collectively as the “Seller Properties”) as lessee or lessor.
 
3.11 Tangible Personal Property.
 
(a) Schedule 3.11 sets forth all leases of personal property (“Personal Property
Leases”) involving annual payments in excess of $10,000 relating to personal
property used in the Business or to which the Seller is a party or by which the
properties or assets of the Seller related to the Business is bound. The Seller
has delivered or otherwise made available to the Parent true, correct and
complete copies of the Personal Property Leases, together with all amendments,
modifications or supplements thereto.
 
(b) The Seller has a valid leasehold interest under each of the Personal
Property Leases under which it is a lessee, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no default under any Personal
Property Lease by the Seller or, to the best knowledge of the Seller, by any
other party thereto, and no event has occurred that with the lapse of time or
the giving of notice or both would constitute a default thereunder.
 
(c) The Seller has good and marketable title to all of the items of tangible
personal property reflected in the Balance Sheet (except as sold or disposed of
subsequent to the date thereof in the ordinary course of business consistent
with past practice), free and clear of any and all liens other than as set forth
on Schedule 3.11. All such items of tangible personal property which,
individually or in the aggregate, are material to the operation of the business
of the Seller are in good condition and in a state of good maintenance and
repair (ordinary wear and tear excepted).
 
11

--------------------------------------------------------------------------------


 
(d) All of the items of tangible personal property used by the Seller under the
Personal Property Leases are in good condition and repair (ordinary wear and
tear excepted).
 
3.12 Intangible Property.
 
Schedule 3.12 contains a complete and correct list of each patent, trademark,
trade name, service mark and copyright owned or used by the Seller solely in
connection with the Business as well as all registrations thereof and pending
applications therefor, and each license or other agreement relating thereto.
Except as set forth on Schedule 3.12, each of the foregoing is owned by the
party shown on such Schedule as owning the same, free and clear of all
mortgages, claims, liens, security interests, charges and encumbrances and is in
good standing and not the subject of any challenge. To the knowledge of the
Seller, there have been no claims made and the Seller has not received any
notice or otherwise knows or has reason to believe that any of the foregoing is
invalid or conflicts with the asserted rights of others. The Seller possesses,
owns or licenses all patents, patent licenses, trade names, trademarks, service
marks, brand marks, brand names, copyrights, know-how, formulate and other
proprietary and trade rights necessary for the conduct of the Business as now
conducted, not subject to any restrictions and without any known conflict with
the rights of others and has not forfeited or otherwise relinquished any such
patent, patent license, trade name, trademark, service mark, brand mark, brand
name, copyright, know-how, formulate or other proprietary right necessary for
the conduct of the Business as conducted on the date hereof. The Seller is not
under any obligation to pay any royalties or similar payments in connection with
any license to any Affiliate thereof. “Affiliate” means, with respect to any
person, any other person directly or indirectly controlling, controlled by or
under common control with such person and for purposes of individuals,
Affiliates would include an individual’s spouse and minor children.
 
3.13 Material Contracts.
 
Schedule 3.13 sets forth all of the following Contracts to which the Seller is a
party or by which it is bound to the extent applicable to the Business
(collectively, the “Material Contracts”): (i) Contracts with any current officer
or director of the Seller; (ii) Contracts with any labor union or association
representing any employee of the Seller; (iii) Contracts pursuant to which any
party is required to purchase or sell a stated portion of its requirements or
output from or to another party; (iv) Contracts for the sale of any of the
assets of the Seller other than in the ordinary course of business or for the
grant to any person of any preferential rights to purchase any of its assets;
(v) joint venture agreements; (vi) material Contracts containing covenants of
the Seller not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with the
Seller in any line of business or in any geographical area; (vii) Contracts
relating to the acquisition by the Seller of any operating business or the
capital stock of any other person; (viii) Contracts relating to the borrowing of
money; or (ix) any other Contracts which involve the expenditure of more than
$25,000 in the aggregate or $10,000 annually or require performance by any party
more than one year from the date hereof. There have been made available to the
Parent, its affiliates and their representatives true and complete copies of all
of the Material Contracts. Except as set forth on Schedule 3.13, all of the
Material Contracts and other agreements are in full force and effect and are the
legal, valid and binding obligation of the Seller, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity). Except as set forth on Schedule 3.13, the Seller is not in default in
any material respect under any Material Contracts, nor, to the knowledge of the
Seller, is any other party to any Material Contract in default thereunder in any
material respect.
 
12

--------------------------------------------------------------------------------


 
3.14 Employee Benefits.
 
(a) Schedule 3.14 sets forth a complete and correct list of (i) all “employee
benefit plans”, as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and any other pension plans or
employee benefit arrangements, programs or payroll practices (including, without
limitation, severance pay, vacation pay, company awards, salary continuation for
disability, sick leave, retirement, deferred compensation, bonus or other
incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
maintained by the Seller or to which the Seller contributes or is obligated to
contribute thereunder with respect to employees of the Seller related to the
Business(“Employee Benefit Plans”) and (ii) all “employee pension plans”, as
defined in Section 3(2) of ERISA, maintained by the Seller or any trade or
business (whether or not incorporated) which are under control, or which are
treated as a single employer, with Seller under Section 414(b), (c), (m) or (o)
of the (“ERISA Affiliate”) or to which the Seller or any ERISA Affiliate
contributed or is obligated to contribute thereunder (“Pension Plans”) related
to the Business. Schedule 3.14 clearly identifies, in separate categories,
Employee Benefit Plans or Pension Plans that are (i) subject to Section 4063 and
4064 of ERISA (“Multiple Employer Plans”), (ii) multiemployer plans (as defined
in Section 4001(a)(3) of ERISA) (“Multiemployer Plans”) or (iii) “benefit
plans”, within the meaning of Section 5000(b)(1) of the Code providing
continuing benefits after the termination of employment (other than as required
by Section 4980B of the Code or Part 6 of Title I of ERISA and at the former
employee’s or his beneficiary’s sole expense).
 
(b) The Purchaser would not have any withdrawal or other liability (contingent
or otherwise) under Title IV of ERISA with respect to any Multiple Employer Plan
or Multiemployer Plan if they had not purchased the Assets from Seller at the
Effective Time in accordance with the terms of this Agreement.
 
(c) Each of the Employee Benefit Plans and Pension Plans intended to qualify
under Section 401 of the Code (“Qualified Plans”) so qualify and the trusts
maintained thereto are exempt from federal income taxation under Section 501 of
the Code, and, except as disclosed on Schedule 3.16(c), nothing has occurred
with respect to the operation of any such plan which could cause the loss of
such qualification or exemption or the imposition of any liability, penalty or
tax under ERISA or the Code.
 
13

--------------------------------------------------------------------------------


 
(d) All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan or Pension Plan which are defined benefit plans or money
purchase plans or any agreement relating thereto have been timely made (without
regard to any waivers granted with respect thereto) to any funds or trusts
established thereunder or in connection therewith, and no accumulated funding
deficiencies exist in any of such plans subject to Section 412 of the Code.
 
(e) The benefit liabilities, as defined in Section 4001(a)(16) of ERISA, of each
of the Employee Benefit Plans and Pension Plans subject to Title IV of ERISA
using the actuarial assumptions that would be used by the Pension Benefit
Guaranty Corporation (the “PBGC”) in the event it terminated each such plan do
not exceed the fair market value of the assets of each such plan. The
liabilities of each Employee Benefit Plan that has been terminated or otherwise
wound up, have been fully discharged in full compliance with applicable Law.
 
(f) There has been no “reportable event” as that term is defined in Section 4043
of ERISA and the regulations thereunder with respect to any of the Employee
Benefit Plans or Pension Plans subject to Title IV of ERISA which would require
the giving of notice, or any event requiring notice to be provided under Section
4041(c)(3)(C) or 4063(a) of ERISA.
 
(g) There has been no violation of ERISA with respect to the filing of
applicable returns, reports, documents and notices regarding any of the Employee
Benefit Plans or Pension Plans with the Secretary of Labor or the Secretary of
the Treasury or the furnishing of such notices or documents to the participants
or beneficiaries of the Employee Benefit Plans or Pension Plans.
 
(h) True, correct and complete copies of the following documents, with respect
to each of the Employee Benefit Plans and Pension Plans (as applicable), have
been delivered to the Parent (A) any plans and related trust documents, and all
amendments thereto, (B) the most recent Forms 5500 for the past three years and
schedules thereto, (C) the most recent financial statements and actuarial
valuations for the past three years, (D) the most recent Internal Revenue
Service determination letter, (E) the most recent summary plan descriptions
(including letters or other documents updating such descriptions) and (F)
written descriptions of all non-written agreements relating to the Employee
Benefit Plans and Pension Plans.
 
(i) There are no pending Legal Proceedings which have been asserted or
instituted against any of the Employee Benefit Plans or Pension Plans, the
assets of any such plans or the Seller, or the plan administrator or any
fiduciary of the Employee Benefit Plans or Pension Plans with respect to the
operation of such plans (other than routine, uncontested benefit claims), and
there are no facts or circumstances which could form the basis for any such
Legal Proceeding.
 
(j) Each of the Employee Benefit Plans and Pension Plans has been maintained, in
all material respects, in accordance with its terms and all provisions of
applicable Law. All amendments and actions required to bring each of the
Employee Benefit Plans and Pension Plans into conformity in all material
respects with all of the applicable provisions of ERISA and other applicable
Laws have been made or taken except to the extent that such amendments or
actions are not required by law to be made or taken until a date after the
Closing Date and are disclosed on Schedule 3.16(j).
 
14

--------------------------------------------------------------------------------


 
(k) The Seller and any ERISA Affiliate which maintains a “benefits plan” within
the meaning of Section 5000(b)(1) of ERISA, have complied with the notice and
continuation requirements of Section 4980B of the Code or Part 6 of Title I of
ERISA and the applicable regulations thereunder.
 
(l) None of the Seller, any ERISA Affiliate or any organization to which any is
a successor or parent corporation, has divested any business or entity
maintaining or sponsoring a defined benefit pension plan having unfunded benefit
liabilities (within the meaning of Section 4001(a)(18) of ERISA) or transferred
any such plan to any person other than the Seller or any ERISA Affiliate during
the five-year period ending on the Closing Date.
 
(m)  Neither the Seller nor any “party in interest” or “disqualified person”
with respect to the Employee Benefit Plans or Pension Plans has engaged in a
“prohibited transaction” within the meaning of Section 4975 of the Code or
Section 406 of ERISA.
 
(n) Neither the Seller nor any ERISA Affiliate has terminated any Employee
Benefit Plan or Pension Plan subject to Title IV of ERISA, or incurred any
outstanding liability under Section 4062 of ERISA to the Pension Benefit
Guaranty Corporation or to a trustee appointed under Section 4042 of ERISA.
 
(o) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) result in any payment becoming due
to any employee of the Seller; (ii) increase any benefits otherwise payable
under any Employee Benefit Plan or Pension Plan; or (iii) result in the
acceleration of the time of payment or vesting of any such benefits.
 
(p) No stock or other security issued by Seller forms or has formed a material
part of the assets of any Employee Benefit Plan or Pension Plan.
 
3.15 Labor.
 
(a) Except as set forth on Schedule 3.15, the Seller is not party to any labor
or collective bargaining agreement and there are no labor or collective
bargaining agreements which pertain to employees of the Seller engaged in the
Business. The Seller has delivered or otherwise made available to the Parent
true, correct and complete copies of the labor or collective bargaining
agreements listed on Schedule 3.15, together with all amendments, modifications
or supplements thereto.
 
(b) Except as set forth on Schedule 3.15, no employees of the Seller related to
the Business are represented by any labor union. No labor union or group of
employees of the Seller has made a pending demand for recognition, and there are
no representation proceedings or petitions seeking a representation proceeding
presently pending or, to the best knowledge of the Seller, threatened to be
brought or filed, with the National Labor Relations Board or other labor
relations tribunal. There is no organizing activity involving the Seller pending
or, to the best knowledge of the Seller, threatened by any labor union or group
of employees of the Seller related to the Business.
 
15

--------------------------------------------------------------------------------


 
(c) There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the best knowledge of the Seller, threatened against or involving the Business.
There are no unfair labor practice charges, grievances or complaints pending or,
to the best knowledge of the Seller, threatened by or on behalf of any employee
or group of employees of the Seller related to the Business.
 
3.16 Litigation.
 
Except as set forth in Schedule 3.16, there is no suit, action, proceeding, or
order pending or, to the knowledge of the Seller, overtly threatened against the
Seller or to the knowledge of the Seller, pending or threatened, against any of
the officers, directors or key employees of the Seller with respect to the
Business activities on behalf of the Seller, or to which the Seller is otherwise
a party, which, if adversely determined, would have a Material Adverse Effect,
before any court, or before any governmental department, commission, board,
agency, or instrumentality; nor to the knowledge of the Seller is there any
reasonable basis for any such action, proceeding, or investigation. The Seller
is not subject to any judgment, order or decree of any court or governmental
agency except to the extent the same are not reasonably likely to have a
Material Adverse Effect and is not engaged in any legal action to recover monies
due it or for damages sustained by it. Nor is there, to the knowledge of the
Seller, and investigation or claim pending or overtly threatened against the
Seller or pending or threatened, against any of the officers, directors or key
employees of the Seller with respect to the Business activities on behalf of the
Seller, or to which the Seller is otherwise a party.
 
3.17 Compliance with Laws; Permits.
 
(a) The Seller, with regard to the Business, is in compliance with all federal,
state and local statutes, laws, rules, regulations, orders and ordinances
(“Laws”) applicable to it or to the conduct of its business or operations or the
use of its properties (including any leased properties) and assets, except for
such non-compliances as would not, individually or in the aggregate, have a
Material Adverse Effect. The Seller has all governmental permits and approvals
from state, federal or local authorities which are required for it to operate
the Business, except for those the absence of which would not, individually or
in the aggregate, have a Material Adverse Effect.
 
3.18 Environmental Matters.
 
Except as set forth on Schedule 3.18 hereto, or as would not adversely impact
the Business in Parent’s hands:
 
(a) the operations of the Seller with regard to the Business are in compliance
in all material respects with all applicable laws promulgated by any
governmental entity which prohibit, regulate or control any hazardous material
or hazardous material activity (“Environmental Laws”) and all permits issued
pursuant to Environmental Laws or otherwise;
 
16

--------------------------------------------------------------------------------


 
(b) the Seller has obtained all material permits required under all applicable
Environmental Laws necessary to operate the Business;
 
(c) to its knowledge, the Seller is not the subject of any outstanding written
order or Contract with any governmental authority or person respecting (i)
Environmental Laws, (ii) Remedial Action or (iii) any release or threatened
release of a Hazardous Material (“Release”) and related to the Business;
 
(d) the Seller has not received any written communication alleging either or
both that it may be in material violation of any Environmental Law, or any
permit issued pursuant to Environmental Law, or may have any liability under any
Environmental Law related to the Business;
 
(e) the Seller does not have any current contingent liability in connection with
any Release into the indoor or outdoor environment (whether on-site or off-site)
related to the Business;
 
(f) to the Seller’s knowledge, there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of the
Seller related to the Business pending or threatened which could lead to the
imposition of any liability pursuant to Environmental Law;
 
(g) the Seller has provided to the Parent all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Seller related to the Business.
 
3.19 Insurance.
 
Schedule 3.19 sets forth a complete and accurate list of all policies of
insurance of any kind or nature covering the Seller or any of its employees,
properties or assets, including, without limitation, policies of life,
disability, fire, theft, workers compensation, employee fidelity and other
casualty and liability insurance related to the Business. All such policies are
in full force and effect, and, to the Seller’s knowledge, it is not in default
of any provision thereof, except for such defaults as would not, individually or
in the aggregate, have a Material Adverse Effect.
 
3.20 Inventories; Receivables; Payables.
 
(a) The inventories of the Seller related to the Business are in good and
marketable condition, and are saleable in the ordinary course of business.
Schedule 3.20 sets forth the reserves that have been reflected in the Balance
Sheet by the Seller for shorts, drops, off-cuts, obsolete or otherwise unusable
inventory in connection with the Business, which reserves were calculated in a
manner consistent with past practice.
 
17

--------------------------------------------------------------------------------


 
(b) All accounts receivable of the Business reflected in the Balance Sheet sheet
or arising after the date thereof have arisen from bona fide transactions in the
ordinary course of business consistent with past practice.
 
(c) All accounts payable of the Business reflected in the Balance Sheet or
arising after the date thereof are the result of bona fide transactions in the
ordinary course of business.
 
3.21 Customers and Suppliers.
 
Schedule 3.21 sets forth a list of the twenty (20) largest customers and the
twenty (20) largest suppliers of the Business, as measured by the dollar amount
of purchases therefrom or thereby, during each of the fiscal years ended 2005
and 2006, showing the approximate total sales by the Business to each such
customer and the approximate total purchases by the Business from each such
supplier, during such period. Since the Balance Sheet Date, the Seller has not
been notified of any material adverse change in the business relationship of the
Seller with customer or supplier listed on Schedule 3.21 and has not received
complaints or notices of default from such customers or suppliers, in each case
except as set forth on Schedule 3.21.
 
3.22 Financial Advisors.
 
Except for BTI, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor for the Seller in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof.


3.23 Patriot Act.
 
The Seller certifies that, to the best of the Seller’s knowledge, the Seller has
not been designated, and is not owned or controlled, by a “suspected terrorist”
as defined in Executive Order 13224. The Seller hereby acknowledges that the
Parent seeks to comply with all applicable Laws concerning money laundering and
related activities. In furtherance of those efforts, the Seller hereby
represents, warrants and agrees that: (i) none of the cash or property owned by
the Seller has been or shall be derived from, or related to, any activity that
is deemed criminal under United States law; and (ii) no contribution or payment
by the Seller has, and this Agreement will not, cause the Seller to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.


3.24  No Misrepresentations.
 
No representation or warranty of the Seller contained in this Agreement or in
any schedule hereto or in any certificate furnished by the Seller to the Parent
pursuant to the Article VI hereof, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.
 
18

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND ACQUISITION SUB
 
The Parent and the Acquisition Sub jointly and severally represent and warrant
that:


4.1 Organization and Good Standing.
 
(a) The Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey; and
 
(b) Acquisition Sub is a corporation duly incorporated and validly existing and
in good standing under the laws of the State of Delaware.
 
4.2 Authorization of Agreement.
 
(a) The Parent and the Acquisition Sub have full corporate power and authority
to execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
the Parent in connection with the consummation of the transactions contemplated
hereby and thereby (the “Parent Documents”), and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the
Parent and Acquisition Sub of this Agreement and each Parent Document have been
duly authorized by all necessary corporate action on behalf of the Parent and
Acquisition Sub. This Agreement has been, and each Parent Document will be at or
prior to the Closing, duly executed and delivered by the Parent and (assuming
the due authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes, and each Parent Document when so executed
and delivered will constitute, legal, valid and binding obligations of the
Parent and Acquisition Sub, enforceable against the Parent and Acquisition Sub
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
(b) Acquisition Sub has the corporate power, capacity and authority to enter
into and complete this Agreement;
 
4.3 Conflicts; Consents of Third Parties.
 
(a) Except as set forth on Schedule 4.3 hereto, neither of the execution and
delivery by the Parent or Acquisition Sub of the Parent Documents, nor the
compliance by the Parent Acquisition Sub with any of the provisions hereof or
thereof will (i) conflict with, or result in the breach of, any provision of the
certificate of incorporation or by-laws of the Parent, (ii) conflict with,
violate, result in the breach of, or constitute a default under any note, bond,
mortgage, indenture, license, agreement or other obligation to which the Parent
Acquisition Sub is a party or by which the Parent or its properties or assets
are bound or (iii) violate any statute, rule, regulation, order or decree of any
governmental body or authority by which the Parent Acquisition Sub is bound,
except, in the case of clauses (ii) and (iii), for such violations, breaches or
defaults as would not, individually or in the aggregate, have a material adverse
effect on the business, properties, results of operations, prospects, conditions
(financial or otherwise) of the Parent and its subsidiaries, taken as a whole.
 
19

--------------------------------------------------------------------------------


 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Parent in connection with the execution and
delivery of this Agreement or the Parent Documents or the compliance by Parent
with any of the provisions hereof or thereof.
 
4.4 Litigation.
 
There are no Legal Proceedings pending or, to the best knowledge of the Parent,
threatened that are reasonably likely to prohibit or restrain the ability of the
Parent or Acquisition Sub to enter into this Agreement or consummate the
transactions contemplated hereby.
 
4.5 Financial Advisors.
 
No person has acted, directly or indirectly, as a broker, finder or financial
advisor for the Parent in connection with the transactions contemplated by this
Agreement and no person is entitled to any fee or commission or like payment in
respect thereof.
 
4.6 Patriot Act.
 
The Parent certifies that, to the best of the Parent’s knowledge, the Parent has
not been designated, and is not owned or controlled, by a “suspected terrorist”
as defined in Executive Order 13224. The Parent hereby acknowledges that the
Seller seeks to comply with all applicable Laws concerning money laundering and
related activities. In furtherance of those efforts, the Parent hereby
represents, warrants and agrees that: (i) none of the cash or property owned by
the Seller has been or shall be derived from, or related to, any activity that
is deemed criminal under United States law; and (ii) no contribution or payment
by the Parent has, and this Agreement will not, cause the Parent to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.


ARTICLE V
COVENANTS
 
5.1 Access to Information.
 
The Seller agrees that, prior to the Closing Date, the Parent shall be entitled,
through its officers, employees and representatives (including, without
limitation, its legal advisors and accountants), to make such investigation of
the properties, businesses and operations of the Seller related to the Business
and such examination of the books, records and financial condition of the Seller
as it reasonably requests and to make extracts and copies of such books and
records. Any such investigation and examination shall be conducted during
regular business hours and under reasonable circumstances, and the Seller shall
cooperate fully therein. No investigation by the Parent prior to or after the
date of this Agreement shall diminish or obviate any of the representations,
warranties, covenants or agreements of the Seller contained in the Seller
Documents. In order that the Parent may have full opportunity to make such
physical, business, accounting and legal review, examination or investigation as
it may reasonably request of the affairs of the Seller, Seller shall cause its
officers, employees, consultants, agents, accountants, attorneys and other
representatives to cooperate fully with such representatives in connection with
such review and examination.
 
20

--------------------------------------------------------------------------------


 
5.2 Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, the Seller shall:
 
(i) conduct the Business only in the ordinary course consistent with past
practice;
 
(ii) use its best efforts to (A) preserve the present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Business and (B) preserve the present relationship with Persons
having business dealings with the Business;
 
(iii) maintain (A) all of the Business’ assets and properties in their current
condition, ordinary wear and tear excepted and (B) insurance upon all of its
properties and assets in such amounts and of such kinds com-parable to that in
effect on the date of this Agreement;
 
(iv) (A) maintain the books, accounts and records of the Business in the
ordinary course of business consistent with past practices, (B) continue to
collect accounts receivable and pay accounts payable utilizing normal procedures
and without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the Business operation;
and
 
(v) comply in all material respects with applicable Laws, including, without
limitation, Environmental Laws related to the Business.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, the Seller shall not with regard to the
Business:
 
(i)  (A) materially increase the annual level of compensation of any of its
employees related to the Business, (B) increase the annual level of compensation
payable or to become payable by the it to any of its executive officers, (C)
grant any unusual or extraordinary bonus, benefit or other direct or indirect
compensation to any employee, director or consultant related to the Business,
other than in the ordinary course consistent with past practice and in such
amounts as are fully reserved against in the Financial Statements, (D) increase
the coverage or benefits available under any (or create any new) severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan or arrangement
made to, for, or with any of its directors, officers, employees, agents or
representatives or otherwise modify or amend or terminate any such plan or
arrangement or (E) enter into any employment, deferred compensation, severance,
consulting, non-competition or similar agreement (or amend any such agreement)
involving a director, officer or employee of the Seller in his or her capacity
as a director, officer or employee of the Seller related to the Business;
 
21

--------------------------------------------------------------------------------


 
(ii) except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person;
 
(iii) subject to any Lien (except for liens that do not materially impair the
use of the property subject thereto in their respective businesses as presently
conducted), any of its properties or assets (whether tangible or intangible);
 
(iv) acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of its material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) except, with respect to the items listed on Schedule
5.2(b)(viii) hereto, as previously consented to by the Parent;
 
(v) cancel or compromise any debt or claim or waive or release any material
right except in the ordinary course of business consistent with past practice;
 
(vi) enter into any commitment for capital expenditures in excess of $5,000 for
any individual commitment and $10,000 for all commitments in the aggregate;
 
(vii) enter into, modify or terminate any labor or collective bargaining
agreement or, through negotiation or otherwise, make any commitment or incur any
liability to any labor organization with respect to it;
 
(viii) introduce any material change with respect to its operation, including
any material change in the types, nature, composition or quality of its products
or services, experience any material change in any contribution of its product
lines to its revenues or net income, or, other than in the ordinary course of
business, make any change in product specifications or prices or terms of
distributions of such products;
 
(ix) enter into any transaction or make or enter into any Contract which by
reason of its size or otherwise is not in the ordinary course of business
consistent with past practice;
 
(x) enter into or agree to enter into any merger or consolidation with, any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities of any other Person;
 
22

--------------------------------------------------------------------------------


 
(xi) except for transfers of cash pursuant to normal cash management practices,
make any investments in or loans to, or pay any fees or expenses to, or enter
into or modify any Contract with any Affiliate; or
 
(xii) agree to do anything prohibited by this Section 5.2 or anything which
would make any of the representations and warranties of the Seller in this
Agreement or the Seller Documents untrue or incorrect in any material respect as
of any time through and including the Effective Time.


5.3 Consents.
 
The Seller shall use its best efforts, and the Parent shall cooperate with the
Seller, to obtain at the earliest practicable date all consents and approvals
required to consummate the transactions contemplated by this Agreement,
including, without limitation, the consents and approvals referred to in Section
3.5(b) hereof; provided, however, that neither the Seller nor the Parent shall
be obligated to pay any consideration therefor to any third party from whom
consent or approval is requested.
 
5.4 Other Actions.
 
Each of the Seller, Parent and Acquisition Sub shall use its best efforts to (i)
take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions, covenants and requirements contemplated by this
Agreement.
 
5.5 No Solicitation.
 
The Seller will not, and will not cause or permit any of its directors,
officers, employees, representatives or agents (collectively, the
“Representatives”) to, directly or indirectly, (i) discuss, negotiate,
undertake, authorize, recommend, propose or enter into any transaction involving
the Business other than the transactions contemplated by this Agreement (an
“Acquisition Transaction”), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person,
any information concerning its business, operations, properties or assets in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing. The Seller will
inform the Parent in writing immediately following the receipt by the Seller or
any Representative of any proposal or inquiry in respect of any Acquisition
Transaction.
 
5.6 Preservation of Records.
 
Subject to Section 8.4(e) hereof (relating to the preservation of Tax records),
the Seller, the Parent and Acquisition Sub agree that each of them shall
preserve and keep the records held by it relating to the business of the Seller
for a period of three years from the Closing Date and shall make such records
and personnel available to the other as may be reasonably required by such party
in connection with, among other things, any insurance claims by, legal
proceedings against or governmental investigations of the Seller, the Parent or
Acquisition Sub or any of their Affiliates or in order to enable the Seller, the
Parent or Acquisition Sub to comply with their respective obligations under this
Agreement, the Employment Agreement and each other agreement, document or
instrument contemplated hereby or thereby. In the event the Seller, the Parent
or Acquisition Sub wishes to destroy such records after that time, such party
shall first give ninety (90) days prior written notice to the other and such
other party shall have the right at its option and expense, upon prior written
notice given to such party within that ninety (90) day period, to take
possession of the records within one hundred and eighty (180) days after the
date of such notice.
 
23

--------------------------------------------------------------------------------


 
5.7 Publicity.
 
Neither the Seller, the Parent nor the Acquisition Sub shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Parent or the Seller, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which the Parent or the Seller lists securities, provided that, to
the extent required by applicable Law, the party intending to make such release
shall use its best efforts consistent with such applicable Law to consult with
the other party with respect to the text thereof.
 
5.8 Use of Name.
 
The Seller hereby agrees that upon the consummation of the transactions
contemplated hereby, the Parent and Acquisition Sub shall have the sole right to
the use of the name “FuelMeister” and the domain names www.fuelmeister.com and
www.makebiodiesel.com and, other than in connection with a reasonable transition
period following the Closing in which the parties will cooperate with each other
to separate the FuelMeister name and marks from Seller’s ongoing business, the
Seller shall not, and shall not cause or permit any Affiliate to use such name
or any variation or simulation thereof.
 
5.9 Management Agreement.
 
The Seller hereby agrees that, on or prior to the Closing Date, the Seller shall
enter into a management services agreement, substantially in the form of Exhibit
B hereto (the “Management Agreement”).
 
5.10 Financial Statements.
 
The Seller shall cooperate with the Parent to provide all information required
for the completion of audited financial statements of the Business to be
prepared and delivered no later than 4 days from the Closing Date.


5.11 Non-Competition.
 
For a period of three years after the Closing Date, Sellers agree not to engage
in any of the following competitive activities: (a) engaging directly or
indirectly in any business or activity involving the development, manufacture or
sale of personal scale biodiesel processing products with less than 200 gallons
per day of output; (b) interfering with any contractual or other relationship
between the Business or the Purchaser and any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor; or (c)
using, for the benefit of any person or entity other than the Business, any
confidential information of the Business or the Purchaser. In addition, the
Seller shall not make or permit the making of any negative statement of any kind
concerning the Business, the Purchaser or their affiliates, or their directors,
officers or agents; provided that the foregoing shall not prohibit or limit the
Seller’s ability to respond truthfully to any inquiries from or satisfy any
disclosure requirements to (a) existing or potential sources of debt or equity
financing, (b) existing or potential parties to business transactions with
Seller following the Closing, (c) any governmental or regulatory authorities, or
(d) any party to any legal or similar adversarial proceeding involving the
Seller or its affiliates, nor shall it apply to any statements made during the
course of any legal action between the parties
 
24

--------------------------------------------------------------------------------


 
5.12 Insurance Coverage.
 
The Parent and Acquisition Sub hereby covenants and agrees that subsequent to
the Closing Date it shall use commercially reasonable efforts to keep in full
force and effect liability insurance at least comparable in amount and scope of
coverage to that currently maintained with respect to the Business by the
Seller.


5.13 Web Site Crossover. The Sellers, Parent and Acquisition Sub hereby
covenants and agrees that:
 
(a) At the Closing Seller shall:
 
(i) post a notice on the Seller’s current web site, mutually agreed upon by all
of the parties, that the FuelMeister products have been sold to the Acquisition
Sub, but despite the reference to Biodiesel Solutions all products can be
ordered at (775) 358-6400 from Acquisition Sub;
 
(ii) turn off the Cart-32 commerce engine, to prevent internet orders going to
Seller; and
 
(iii) immediately upon being notified that Acquisition Sub’s web site is
operational, take down the current web site and remove all references to
FuelMeister except sale notification and a link to Acquisition Sub’s web site,
which shall remain in place for 36 weeks.
 
(b) Within two weeks of the Closing Date, Parent and Acquisition Sub shall take
Acquisition Sub’s web site source code, replace Seller’s name throughout site,
and enable e-commerce, and host the site under its own URL.
 
25

--------------------------------------------------------------------------------


 
ARTICLE VI
CONDITIONS TO CLOSING
 
6.1 Conditions Precedent to Obligations of Parent and Acquisition Sub.
 
The obligation of the Parent and Acquisition Sub to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by the Parent in whole or in part to the extent permitted by applicable
Law):
 
(a) all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Seller contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(b) the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date, including, without
limitation, those set forth on Schedule 6.1 attached hereto;
 
(c) the Parent shall have been furnished with certificates (dated the Closing
date and in form and substance reasonably satisfactory to the Parent) executed
by the Seller certifying as to the fulfillment of the conditions specified in
Sections 6.1(a) and 6.1(b) hereof;
 
(d) there shall not have been or occurred any Material Adverse Change;
 
(e) the Parent shall have obtained all consents and waivers referred to in
Section 4.3 hereof with respect to the transactions contemplated by this
Agreement and the Parent Documents;
 
(f) the Seller shall have obtained all consents and waivers referred to in
Section 3.5 hereof, in a form reasonably satisfactory to the Parent, with
respect to the transactions contemplated by this Agreement and the Seller
Documents;
 
(g) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller or the Parent seeking to restrain or prohibit or
to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
 
(h) the Management Agreement shall have been executed by Seller.
 
6.2 Conditions Precedent to Obligations of the Seller.
 
The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Seller in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Parent and Acquisition Sub
contained herein shall be true and correct as of the date hereof;
 
26

--------------------------------------------------------------------------------


 
(b) all representations and warranties of the Parent and Acquisition Sub
contained herein qualified as to materiality shall be true and correct, and all
representations and warranties of the Parent and Acquisition Sub contained
herein not qualified as to materiality shall be true and correct in all material
respects, at and as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that date;
 
(c) the Parent and Acquisition Sub shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by Parent and Acquisition Sub on or prior to
the Closing Date, including, without limitation, those set forth on Schedule 6.2
attached hereto
 
(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer and Chief Financial Officer of the Parent and the
Acquisition Sub certifying as to the fulfillment of the conditions specified in
Sections 6.2(a), 6.2(b) and 6.2(c), and resolutions of the Board of Directors of
the Parent and Acquisition Sub authorizing the acquisition of the Seller; and
 
(e) there shall not be in effect any order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby.
 
ARTICLE VII
DOCUMENTS TO BE DELIVERED
 
7.1 Documents to be Delivered by the Seller.
 
At the Closing, the Seller shall deliver, or cause to be delivered, to the
Parent and Acquisition Sub the following:
 
(a) copies of all consents and waivers referred to in Section 6.1(e) hereof;
 
(b) Management Agreement, substantially in the form of Exhibit B hereto, duly
executed by the Seller; and
 
(c) such other documents as the Parent and Acquisition Sub shall reasonably
request.
 
7.2 Documents to be Delivered by the Parent and Acquisition Sub.
 
At the Closing, the Parent and/or Acquisition Sub shall deliver to the Seller
the following
 
(a) evidence of the wire transfer referred to in Section 1.4(a) hereof; and
 
27

--------------------------------------------------------------------------------


 
(b) such other documents as the Seller shall reasonably request.
 
ARTICLE VIII
INDEMNIFICATION
 
8.1 Indemnification.
 
(a) Subject to Section 8.2 hereof, the Seller hereby agrees to indemnify and
hold the Parent, Acquisition Sub and their respective directors, officers,
employees, Affiliates, agents, successors and assigns (collectively, the “Parent
Indemnified Parties”) harmless from and against:
 
(i) any and all liabilities of the Seller of every kind, nature and description,
absolute or contingent, existing as against the Seller prior to and including
the Closing Date or thereafter coming into being or arising by reason of any
state of facts existing, or any transaction entered into, on or prior to the
Closing Date, except to the extent that the same have been fully provided for
(and accrued and applied as a liability) in the Closing Date Balance Sheet or
were incurred in the ordinary course of business between the Balance Sheet Date
and the Closing Date;
 
(ii) subject to Section 9.2, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 3
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to Article VI of this Agreement, to be
true and correct in all respects as of the date made;
 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 
(iv) any and all losses (including any loss of use of Seller Property or any of
the tangible personal property of the Seller, liabilities, obligations, claims,
damages, costs and expenses arising from:
 
(A) any failure of any of the representations and warranties contained in
Section 3.20 of this Agreement, or any representation or warranty with respect
to environmental matters contained in any certificate delivered by or on behalf
of the Seller pursuant to this Agreement, to have been true and correct in all
respects as of the date made;
 
(B) any Release in, on, at, or from the Seller Properties which occurred, or
resulted from operations occurring, as of or prior to the Closing;
 
28

--------------------------------------------------------------------------------


 
(C) any tort liability to third parties as a result of any Releases or from
exposure to Hazardous Materials arising from any Releases as of or prior to the
Closing;
 
(D) notification or designation under any Environmental Law as a potentially
responsible party for onsite or offsite disposal of Hazardous Materials, which
disposal occurred as of or prior to the Closing, or the listing of any Purchased
Asset on the CERCLA National Priorities List or any similar list under any
Environmental Law as a result of onsite disposal of Hazardous Materials as of or
prior to the Closing; and
 
(E) any fines or penalties with respect to any violation of Environmental Law
occurring as of or prior to the Closing; and
 
(v) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
“Losses”).
 
(b) Subject to Section 8.2, Parent and Acquisition Sub hereby jointly and
severally agree to indemnify and hold the Seller and its Affiliates, agents,
successors and assigns (collectively, the “Seller Indemnified Parties”) harmless
from and against:
 
(i) subject to Section 9.2, any and all Losses based upon, attributable to or
resulting from the failure of any representation or warranty of the Parent sand
Acquisition Sub set forth in Section 4 hereof, or any representation or warranty
contained in any certificate delivered by or on behalf of the Parent pursuant to
Article VI of this Agreement, to be true and correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Parent and Acquisition Sub
under this Agreement;
 
(iii) any and all Expenses incident to the foregoing; and
 
(iv) any and all liabilities of the Parent and Acquisition Sub of every kind,
nature and description, absolute or contingent, existing as against the Parent
and Acquisition Sub subsequent to the Closing Date coming into being or arising
by reason of any state of facts existing, or any transaction entered into,
subsequent to the Closing Date, except to the extent that the same has occurred
due to any actions of the Seller prior to the Closing Date.
 
8.2 Limitations on Indemnification.
 
(a) An indemnifying party shall not have any liability under Section 8.1(a)(ii)
or Section 8.1(b)(i) hereof unless the aggregate amount of Losses and Expenses
to the indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any representation or warranty
to be true and correct, other than the representations and warranties set forth
in Sections 3.7, 3.11, 3.16, 3.20, 3.22 and 4.5 hereof, exceeds $10,000 (the
“Basket”) and, in such event, the indemnifying party shall be required to pay
the entire amount of such Losses and Expenses in excess of $10,000 (the
“Deductible”).
 
29

--------------------------------------------------------------------------------


 
(b) Nothwithstanding anything herein to the contrary, an indemnifying party
shall have no liability under Section 8.1(a)(i), (ii), (iv) or (v) or 8.1(b)(i)
or (iii), other than claims made on or prior to the date eighteen (18) months
from the Closing Date.
 
(c) Nothwithstanding anything herein to the contrary, except with respect to
third party claims concerning any product sold by the Seller prior to the
Closing Date which alleges the occurrence of any loss or injury resulting from
either an alleged defect in design, manufacture or materials of any product, an
alleged failure to warn as to the condition or use of any product, or an alleged
breach of implied warranties or representations made with respect to any
product, Seller’s aggregate liability under this Article VIII shall not exceed
the Purchase Price.
 
8.3 Indemnification Procedures.
 
(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any Person in respect of which
payment may be sought under Section 8.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnifying party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim. Any settlement of any Claim by the
indemnifying party shall provide for a full release of Claims against the
indemnified party and any settlement of any Claim by the indemnified party is
subject to the reasonable consent of the indemnified party.
 
30

--------------------------------------------------------------------------------


 
(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
8.4 Exclusive Remedy. The parties agree that the indemnification provisions of
this Article VIII shall be the sole and exclusive remedy of each party to this
Agreement with respect to any claim arising out of the transactions contemplated
by this Agreement.
 
ARTICLE IX
MISCELLANEOUS
 
9.1 Payment of Sales, Use or Similar Taxes.
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Seller.
 
9.2 Survival of Representations and Warranties.
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto shall terminate unless within eighteen (18) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced.
 
9.3 Expenses.
 
Except as otherwise provided in this Agreement, the Seller, the Parent and
Acquisition Sub shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
 
31

--------------------------------------------------------------------------------


 
9.4 Specific Performance.
 
The Seller acknowledges and agrees that the breach of this Agreement would cause
irreparable damage to the Parent and Acquisition Sub and that the Parent and
Acquisition Sub will not have an adequate remedy at law. Therefore, the
obligations of the Seller under this Agreement, including, without limitation,
the Seller’s obligation to sell the Assets to the Parent and Acquisition Sub,
shall be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith. Such remedies shall, however, be cumulative and
not exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.
 
9.5 Further Assurances.
 
The Seller, the Parent and Acquisition Sub each agrees to execute and deliver
such other documents or agreements and to take such other action as may be
reasonably necessary or desirable for the implementation of this Agreement and
the consummation of the transactions contemplated hereby.
 
9.6 Submission to Jurisdiction; Consent to Service of Process.
 
(a) The parties hereto hereby irrevocably submit to the exclusive jurisdiction
of any federal or state court located within the State of Nevada over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 9.8.
 
(c) Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
32

--------------------------------------------------------------------------------


 
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.
 
9.7 Table of Contents and Headings.
 
The table of contents and section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.
 
9.8 Notices.
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, to the parties (and shall also be transmitted by
facsimile to the Persons receiving copies thereof) at the following addresses
(or to such other address as a party may have specified by notice given to the
other party pursuant to this provision):
 


If to Parent or Acquisition Sub:
 

 
Renewal Fuels, Inc.
 
1818 North Farwell Avenue
 
Milwaukee, Wisconsin 53202
 
Attention: President and Chief Executive Officer
 
Telephone: (414) 283-2616
 
Facsimile: (312) 873-3739
   
With copy to:
Sichenzia Ross Friedman Ference LLP
 
1065 Avenue of the Americas
 
New York, New York 10018
 
Attention: Thomas A. Rose, Esq.
 
Telephone: (212) 930-9700
 
Facsimile: (212) 930-9725
   
If to Seller:
Biodiesel Solutions, Inc.
 
1395 Greg Street, Suite #102
 
Sparks, Nevada 89431
 
Attention: President
 
Telephone: (775) 358-6400
 
Facsimile: (775) 358-6499

 
33

--------------------------------------------------------------------------------


 
With copy to:
Hale Lane
 
5441 Kietzke Lane, Second Floor
 
Reno, Nevada 89511
 
Attention: David A. Garcia, Esq.
 
Telephone: (775) 327-3000
 
Facsimile: (775) 786-6179

 
9.9 Severability.
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 
9.10 Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Seller or the Parent (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void; provided, however, that
the Parent may assign this Agreement and any or all rights or obligations
hereunder (including, without limitation, the Parent’s rights to purchase the
Assets and the Parent’s rights to seek indemnification hereunder) to any
Affiliate of the Parent. Upon any such permitted assignment, the references in
this Agreement to the Parent shall also apply to any such assignee unless the
context otherwise requires; provided, further, however notwithstanding an
assignment of the assignment of any rights hereunder, the Parent shall continue
to be liable for all obligations to the Seller hereunder.
 
[REMAINDER OF PAGE INTENTIONALL LEFT BLANK]


34

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 

       
BIODIESEL SOLUTIONS, INC.
 
   
   
  By:   /s/ RUDOLF A. WIEDEMANN  

--------------------------------------------------------------------------------

Name: Rudolf A. Wiedemann   Title: CEO


      RENEWAL FUELS, INC.  
   
   
  By:   /s/ JOHN KING  

--------------------------------------------------------------------------------

Name: John King   Title: President

 

     
CRIVELLO GROUP, LLC
 
   
   
  By:   /s/ FRANK CRIVELLO  

--------------------------------------------------------------------------------

Name: Frank Crivello  
Title: Managing Member

 
35

--------------------------------------------------------------------------------



Schedule 1.1 - List of Assets


What is included in the Business (all as of the closing date of sale):



 
·
All FuelMeister name brands, trademarks, copyrights and all other related
rights.

 

 
·
Manufacturing and marketing ownership of the following products:

 

 
·
FuelMeister II

 

 
·
FuelMeister II eXpansion Tank

 

 
·
FuelMeister II Dual

 

 
·
FuelMeister Upgrade Kit

 

 
·
Oil Pre-heater Kit

 

 
·
Oil Transfer Kit

 

 
·
Fuel Station Kit

 

 
·
FuelMeister II Dryer Lit

 

 
·
Field Test Kit

 

 
·
All spare parts associated with the above products.

 

 
·
All copyrighted FuelMeister documents, literature, videos, photos

 

 
·
Current Biodiesel Solutions Website source files & CART 32 e-commerce module
interface with Biodiesel Solutions names and logos.   Buyer is responsible for
“name change” at his cost. 

 

 
·
Tooling, fixtures, procedures, documents related directly to FuelMeister
production, including shop furniture at book value. Shop tooling and furniture
is estimated at $9,145, and includes the following (quantity, unit cost):

 

 
·
Pallet Jack (1 @ $499)

 

 
·
Hand Truck (1 @ $89)

 

 
·
Band Strap Machine w/crimper (1@ $221)

 

 
·
Fixed Stairway (1 @ $1,000)

 

 
·
Mobile OSHA Step (1 @ $205)

 

 
·
Peanut Hopper (1 @ $50)

 

 
·
Fold Up Tables (5 @ $49)

 

 
·
Shelves, Pizza style, some rolling (12 @ $89)

 

 
·
Work Tables (white top) (12 @ $236)

 

 
·
Rubber Maid Carts (2 @ $129)

 

 
·
Drill Press (1 @ $300)

 

 
·
Hand Drills (Battery) (5 @ $199)

 

 
·
Table Vise (4 @ $59)

 

 
·
Hand Tools for Each Station (various, estimated total value $800)

 

 
·
Plastic Chop Saw (1 @ $99)

 

 
·
Pipe Clamp (1 @ $49)

 

 
·
Cutting Table and Roll Stand (1 @ $199)

 

 
·
Knowledge base for customer service and support

 

 
·
All engineering and component specification files associated with FuelMeister.

 

 
·
All FuelMeister vendor and purchase history files.

 

 
·
A copy of all Intuit QuickBooks™ accounting data files since Aug 2004 subject to
non-disclosure agreement for BDS financial performance prior to the sale.

 

 
·
FuelMeister Customer files of all house accounts and dealer customers (where
identified), provided in hard format.

 

 
·
Dealer network and training information, subject to the understanding that
Dealers are independent companies and that either party may end dealer agreement
at any time.

 

 
·
Unfulfilled and unpaid order backlog at closing date.

 

--------------------------------------------------------------------------------


 

 
·
 In the event the inventory, work in process and materials due on open purchase
orders on the Closing Date, at cost (the “Closing Inventory”), shall be more
than $40,000, then such excess amount shall be added to the Purchase Price. In
the event the Closing Inventory shall be less than $40,000, then such deficiency
shall be deducted from the Purchase Price. The amount of Closing Inventory shall
be mutually agreed upon between the Purchaser and the Seller.

 

 
·
Agreement not to compete with personal-scale products (<200 GPD)

 

 
·
Assignment of provisional patent for Direct Catalyst Injection (lye lid), with
reciprocal non-exclusive rights to be granted to BSI

 

 
·
www.fuelmeister.com and www.makebiodiesel.com domain names.



2

--------------------------------------------------------------------------------


 
Schedule 1.2 (a) - Accounts Receivable, Excluded Assets


·
Seller will present an Accounts Receivable as listing from QuickBooks printed
one day prior to Closing.

 
·
Excluded Assets:

 

 
·
Biodiesel Solutions company name, logo, marks, copyrights

 

 
·
Biodiesel Solutions equity or tangible assets (including Accounts Receivable)
other than named above

 

 
·
Biodiesel Solutions intellectual property

 

 
·
Building Lease

 

 
·
Office furniture and machines

 

 
·
Computer, Network Domain, Application Software, Printers, LAN

 

 
·
Phone System

 

 
·
Vehicles and Forklift

 

 
·
Biodiesel Solutions Domain Name

 

 
·
Customer Owned FM Inventory (Paid for before closing and held at BDS for drop
shipping at a later date)

 

 
·
Any inventory required to complete orders that were booked and paid prior to
closing.

 

 
·
Intuit QuickBooks Premier 2004 Mfg. and Wholesale Ed. Application Software or
licenses.

 

 
·
Any and all assets not specifically defined in Schedule 1.1

 
·
Excluded Contracts:

 

 
·
Green Fuels Ltd. of the U.K. has a license from Seller to use “FuelMeister by
Green Fuels” name, and has been granted manufacturing license to build
FuelMeister (original version only) and market it in Europe, Africa, and the
Middle East. There is no requirement for notification or consent by Green Fuels
Ltd. needed for this agreement.

 
3

--------------------------------------------------------------------------------


 
Schedule 1.3 (a) - Assumed Liability to Acquisition Sub
 
·
End Customer Product Support for products of the Business sold by Seller.

 
·
Balance of 90 days parts warranty for product sold by Seller.



4

--------------------------------------------------------------------------------




Schedule 1.5 - Purchase Price Allocation
 
The following definitions are designations shall apply in this Allocation,
without regard to number or gender:
 
BUSINESS: FuelMeister Division of Biodiesel Solutions, Inc.
 
BUYER: Renewal Fuels, Inc.
 
SELLER: Biodiesel Solutions, Inc
 
The parties to the sale of the above Business agree that the purchase price
shall be allocated among the assets purchased as follows:


1)
Registered Vehicles
 
$ 0
2)
Other Tangible Personal Property:
     
(a) Subject to Sales Tax:
 
$ 9,145 (tools)
 
(b) Not Subject to Sales Tax:
 
$ 50,150 (website & domain names
3)
Leasehold Improvements:
 
$ 0
4)
Value of the Premise Lease:
 
$ 0
5)
Goodwill:
 
$ 365,705
6)
Covenant Not to Compete:
 
$ 20,000
7)
Resale Inventory:
 
$ 40,000
8)
Other: Provisional Patent & Trademarks
 
$ 15,000
         
TOTAL PURCHASE PRICE:
 
$ 500,000

 
The above allocation has been determined by the parties (not through any
recommendation of Broker or Escrow Holder) and is effective subject to the
disapproval by the appraisers, accountants, or legal advisors of either party if
given to Escrow Holder within 10 days. Each party agrees to report this sale for
tax and other purposes in accordance with the above and holds the other harmless
from any liability or expense resulting from a failure to do so. The down
payment and any note payments for the Business shall be apportioned among the
various assets on the basis of the above allocation.
 
5

--------------------------------------------------------------------------------


 
Schedule 3.4 (a) - Conflicts, Consents of Third Parties


·
Green Fuels Ltd. has a license from Seller to use “FuelMeister by Green Fuels”
name, and has been granted manufacturing license to build FuelMeister (original
version only) and market it in Europe, Africa, and the Middle East. There is no
requirement for notification or consent by Green Fuels Ltd. needed for this
agreement.



6

--------------------------------------------------------------------------------



Schedule 3.6 - Unaudited Balance Sheets and Incomes Statements and Notes:


·
Adobe Acrobat files of the 2005 and 2006 Balance Sheets and Income Statements
are provided for closing. Please Print and include here.

 
Note: The $75,000 Allowance for Bad Debt and $125,000 Reserve for Return on the
2006 Balance Sheet pertain to BiodieselMaster business and have no direct effect
on the Business.


Schedule 3.8 - Absence of Certain Developments


·
Seller has overdue accounts payable with some vendors. Seller as part of this
agreement has agreed to pay off all vendors of the Business within two days of
closing with proceeds from the sale.



Schedule 3.9 (a) - Taxes


·
2006 Tax Returns (not due yet) have not been filed.



Schedule 3.10 - Real Property
 
·
None.



Schedule 3.11 - Schedule of Tangible Personal Property


·
None.



Schedule 3.12 - Intangible Property


·
Refer to separate Trademark and Patent Assignment Agreements.

 
·
Green Fuels Ltd. has a license from Seller to use “FuelMeister by Green Fuels”
name, and has been granted manufacturing license to build FuelMeister (original
version only) and market it in Europe, Africa, and the Middle East. There is no
requirement for notification or consent by Green Fuels Ltd. needed for this
agreement.



Schedule 3.13 - Material Contracts


·
None.



Schedule 3.14 - Employee Benefits


·
Health Insurance

 

 
·
Company pays 100% of employee premium, OR

 

 
·
Company pays 80% of employee & Spouse premium, OR

 

 
·
Company pays 80% of employee & Children premium, OR

 

 
·
Company pays 50% of employee’s Family premium.

 
7

--------------------------------------------------------------------------------


 
·
Sick and vacation pay - 10 day paid per year

 
·
Holidays - 10 major holidays paid per year

 
·
GP Bonus: Part of the Salary for Greg Springer is made up of 5% of the monthly
GP. For most of 2005 and all of 2006 this bonus has not been paid to Greg and is
accrued on the Balance Sheet as part of the Accounts Receivable.



Schedule 3.15 - Labor


·
None.



Schedule 3.16 - Litigation


·
None.



Schedule 3.18 - Environmental Matters


·
None.



Schedule 3.19 - Insurance: List of Policies


·
Worker’s Compensation Policy #57WBCPQ5547, Term 8/10/06 to 8/10/07, Twin City
Fire Insurance Company (Hartford)

 
·
General Liability Policy VCGP013288, Term 9/24/06 to 9/24/07, Gemini Insurance
Company, Limits $1M each occurrence, $2M Aggregate

 
·
Umbrella Policy EBU0839082, Term 11/01/06 to 9/24/07, National Union Fire
Insurance Company of Pittsburgh, Limits $5M Each Occurrence, $5M Aggregate

 
·
Health Insurance Policy 920YK200, Effective date 12/1/2006, SignatureOptions
(PPO) Plan N14 and Outpatient Prescription Drugs



Schedule 3.20 - Reserves for Bad Inventory


·
None



Schedule 3.21 Customers and Supplier’s


 
FM Customers 2005
 
Jan - Dec 05
 
Status
 
Green Fuels, Ltd.
 
139,709.80
 
Has manufacturing license for original FM in Europe, Africa, and Middle East.
 
Azure Biodiesel
 
103,704.89
 
Current Dealer
 
Homemade Biodiesel
 
101,650.87
 
Current Dealer
 
Cascade Biodiesel
 
51,193.56
 
Current Dealer
 
New England Biodiesel
 
23,206.25
 
Current Dealer
 
Dave Butler
 
23,030.12
 
End Customer
 
Blaze Petroleum
 
20,857.00
 
Current Dealer
 
San Dan LLC
 
20,238.75
 
Former Dealer
 
Trimline Design Centre Inc
 
18,852.79
 
Current Dealer
 
Williamson Greenhouse
 
18,153.75
 
Former Dealer
 
Renewable Energy
 
13,440.75
 
Former Dealer
 
Maris Krasnikovs
 
12,364.07
 
End Customer
 
Real Goods
 
10,364.50
 
Catalog Dealer
 
Anthony Fitzhenry
 
8,590.00
 
End Customer
 
C & E Biodiesel
 
8,561.75
 
Current Dealer
 
Nina Babiarz, Larry Dashiell
 
7,810.44
 
End Customer
 
Freedom Fuel America
 
7,386.52
 
Former Dealer
 
WRC, Inc
 
6,983.75
 
Former Dealer
 
Zepeda Corp
 
6,896.67
 
Current Dealer
 
Lewis Allen
 
6,698.08
 
End Customer

 
8

--------------------------------------------------------------------------------


 
 
FM Customers 2006
 
Jan - Dec 06
 
Status
 
Azure Biodiesel
 
175,333.80
 
Current Dealer
 
New England Biodiesel
 
149,425.75
 
Current Dealer
 
Cascade Biodiesel
 
132,927.57
 
Current Dealer
 
Tri-State Alternative Energy
 
36,848.40
 
Current Dealer
 
Renewable Energy
 
21,848.75
 
Former Dealer
 
Provident Farm Supply
 
15,932.50
 
Current Dealer
 
Fossiless Fuels, L.L.P.
 
15,517.65
 
Current Dealer
 
Trimline Design Centre Inc
 
15,265.75
 
Current Dealer
 
C & E Biodiesel
 
14,083.87
 
Current Dealer
 
Independent Power Corp
 
13,009.75
 
Former Dealer, Dropped Since 12/31/06
 
Valley View Electric
 
8,860.50
 
Current Dealer
 
Pen-Ergy
 
8,568.75
 
Current Dealer
 
California Biodiesel Solutions
 
7,471.75
 
Current Dealer
 
JetAxe Motor Sports
 
7,416.25
 
Current Dealer
 
Green Fuels, Ltd.
 
7,400.00
 
Has manufacturing license for original FM in Europe, Africa, and Middle East.
 
Sonny's Solar & Biodiesel
 
7,371.00
 
Current Dealer
 
CTT Supply
 
7,106.40
 
Current Dealer
 
Zepeda Corp
 
6,368.75
 
Current Dealer
 
Cowee Harmony Gardens
 
5,708.75
 
Former Dealer
 
Bruce Morley
 
5,678.50
 
End User

 
 
FM Vendors 2005
 
Jan - Dec 05
 
Status
 
Den Hartog Industries
 
222,625.15
     
Wolverine Brass, Inc.
 
92,250.38
     
Grainger Supply
 
64,848.15
 
Some of this total was for BiodieselMaster
 
Electro-Flex Heat, Inc.
 
56,445.00
     
Harrington Plastics (Sacramento)
 
52,573.75
     
FarmTek
 
39,679.77
 
Not using for FM2
 
LabPro
 
39,170.10
     
D & N Precision
 
38,414.10
 
Not using for FM2
 
Dale Hardware
 
33,588.67
     
Russ Emelio
 
31,284.00
 
Webmaster
 
Custom Powder Coaters
 
31,146.50
     
Northern Tool (Great Plains)
 
29,955.68
     
Anachemia Science
 
27,003.95
     
Acam
 
26,838.50
 
Not using for FM2
 
Industrial Wood Products
 
20,973.78
 
Not using for FM2
 
Harbor Freight Tools
 
19,758.15
     
Graybar
 
18,708.89
 
Some of this total was for BiodieselMaster
 
Packaging Corporation of America
 
11,518.75
     
Harrington Plastics (Hayward)
 
11,350.10
 
Replaced by Harrington (Sacramento)
 
Uline Corp.
 
10,783.04
   

 
9

--------------------------------------------------------------------------------


 
 
FM Vendors 2006
 
Jan - Dec 06
 
Status
 
Den Hartog Industries
 
113,818.26
     
Harrington Plastics (Sacramento)
 
91,567.79
     
Wolverine Brass, Inc.
 
55,532.64
     
Grainger Supply
 
33,139.83
 
Some of this total was for BiodieselMaster
 
Northern Tool (Great Plains)
 
31,018.92
     
Custom Powder Coaters
 
25,121.25
 
Some of this total was for BiodieselMaster
 
Electro-Flex Heat, Inc.
 
23,626.63
     
Calvey Nevada
 
19,563.65
     
LabPro
 
17,722.23
     
Anachemia Science
 
17,657.05
     
Mazzei Injector Corp.
 
17,288.13
     
Harbor Freight Tools
 
16,954.34
     
Graybar
 
15,784.52
 
Some of this total was for BiodieselMaster
 
American Weigh Scales
 
14,527.00
     
FarmTek
 
13,128.00
     
Artisan Controls
 
12,126.57
     
LiquiDynamics
 
12,008.79
     
Dale Hardware
 
10,859.82
     
D & N Precision
 
9,297.80
 
Not using for FM2
 
Atkinson Engineering
 
8,099.65
   

 
Note: Many of the vendors of the Business have overdue A/P balances. These will
all be paid down to zero within two days of closing.


10

--------------------------------------------------------------------------------


 
Schedule 4.3 - Conflicts; Consents of Third Parties


None


Schedule 6.1 - Parent and Acquisition Sub Conditions to Closing



 
1.
Dealer Notification Letter (to be agreed on by Parent and Acquisition Sub and to
be sent immediately after the Closing)



(NOTE: The following items are to be completed by Seller and billed to
Acquisition Sub at a rate consistent with terms in the Management Agreement):



 
2.
Product Re-label

 

 
a.
Product Manual (Logo, name, address)

 

 
b.
Bumper Sticker

 

 
c.
Product Sticker

 

 
d.
DVD (long-term requires a re-shoot of the video)

 

 
e.
QC Check Sheets

 

 
f.
Instruction Sheets for Accessory Products

 

 
g.
Sales Literature Re-label

 

 
3.
Infrastructure

 

 
a.
Phone Line - Answering Service

 

 
b.
Quickbooks set-up of new company record, new forms, starting balances



Schedule 6.2 -Seller Conditions to Closing



 
1.
Obtain License(s) to operate Business in Nevada

 

 
2.
Draft Press Release on Ownership Change (to be agreed on by Seller and to be
released immediately after the Closing)

 

 
3.
Obtain Product Liability Insurance

 

 
4.
Complete financial audit

 

 
5.
Set up Banking & Accounting

 

 
a.
Credit Card Service

 

 
b.
Checking Account

 

 
c.
Link E-commerce module to banking services



11

--------------------------------------------------------------------------------



 